Allowability Notice
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Claims
The claims  1-20 are allowed.  Specifically, the independent Claims 1, 9  and 15are allowed over the prior art. The dependent Claims are also allowed due to its dependencies to said independent Claim. 

Reasons for allowance
Regarding prior art, Claims  1, 9  and 15. Though the prior arts search,
a) Molina et al. (US 10,316,254) teaches at FIG. 11. Is a process flow diagram (PFD) that includes the reactor for alcohol synthesis and a downstream knockout drum (also called a flash distillation column or a knockout pot) to separate the unreacted synthesis gas from the alcohol products.
b)Boys et al. (US 8,615,387) teaches the computer 110 may control the thermodynamic process in a plant 180. The flash condition may be considered in association with a thermodynamic component, for example, but not by way of limitation, a stripper column, a distillation column, an extractor column, an absorber column, and a compressor. In an embodiment, the result also may comprise a flash condition in a flash evaporator, a distillation condition in a distillation column, an absorption condition in an absorber column, and/or a stripping condition in a stripper column. In another embodiment, by modeling thermodynamic processes, possibly faster than the corresponding processes occur in real-time, to predict a future state of the thermodynamic process, the computer 110 may anticipate an undesirable and/or hazardous operating condition before it occurs and take corrective action automatically and/or notify an operator to take corrective action.
The prior arts fail (see PTO 892) and IDS to further teach or suggest a combination, specifically 
Claim 1: “configuring  a prediction model to monitor the distillation column for the hazardous condition, wherein the prediction model is trained based on training data that is associated with the occurrences of the hazardous condition; monitoring using the prediction model, the distillation column to determine a probability that the distillation column experiences the hazardous condition within a threshold time period, wherein the prediction model is configured to determine the probability based on measurements from a set of sensors of the distillation column; and performing  based on the probability satisfying a probability threshold, an action associated with the distillation”
Claim 9:”   generate a prediction model for monitoring the distillation column for the hazardous condition; train the prediction model based on training data that is associated with the occurrences of the hazardous condition, wherein the training data includes historical sensor data and historical control data that is associated with a second set of parameters; monitor, using the prediction model, the distillation column to determine a probability that the distillation column is going to experience the hazardous condition within a threshold time period, wherein the prediction model is configured to determine the probability based on measurements from a set of sensors of the distillation column; and perform, based on the probability satisfying a probability threshold, an action associated with the distillation column..”
Claim 15:” determine, based on a set of parameters from the historical data, occurrences of a hazardous condition during a historical time period while the distillation column was operating according to an operating state of the plurality of operating states; generate a prediction model to monitor the distillation column for the hazardous condition; train the prediction model based on training data that is associated with the occurrences of the hazardous condition; and perform an action associated with monitoring the distillation column using the prediction model. “
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD K ISLAM whose telephone number is (571)270-0328. The examiner can normally be reached M-F 9:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

M.K.I
Primary Examiner
Art Unit 2864



/MOHAMMAD K ISLAM/Primary Examiner, Art Unit 2864